Compliance with the iron-safe clause must be alleged when suit for fire damage is based on a policy including the iron-safe provision and the policy is attached to the petition. The court did not err in sustaining the general demurrer to the petition and in dismissing the action.
                       DECIDED SEPTEMBER 16, 1941.
On the first appeal of this case this court held that the court erred in overruling the ground of the demurrer which set up that the action was barred by the limitation contained in the policy of the time within which suit had to be filed. Before the remittitur was made the judgment of the trial court the plaintiff amended his petition setting up reasons, additional to those which had been stated in the originally amended petition, why the one year suit period was tolled. In the former decision in this case the court did not deal with the question as to whether the other ground of the general demurrer should have been sustained, and the question was left open. The suit was on a policy of insurance which *Page 790 
contained the iron-safe provision. The petition as finally amended did not allege compliance with the provision, an omission which was fatally defective. Jefferson Fire Ins. Co. v.Brackin, 147 Ga. 47 (3) (92 S.E. 930); Scottish Union c.Insurance Co. v. Stubbs, 98 Ga. 754 (27 S.E. 180);Southern Mutual Insurance Co. v. Turnley, 100 Ga. 296
(27 S.E. 975). The court did not err in sustaining the renewed general demurrer and in dismissing the action.
Judgment affirmed. Stephens, P. J., and Sutton, J., concur.